DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I (Figs. 1A & 1B), claims 1-16 and 18-20, in the reply filed on 05/18/2022 is acknowledged. The traversal is on the grounds that claims 1 and 18 are generic to all Species I-IV (Remarks, p. 5). This is not found persuasive because as stated in the Requirement for Species Election dated 05/04/2022, Species I-IV would require a search with a unique text search for each species I-IV, because each species requires a different arrangement and location for the after-fan system.  For example, one search would require a text search for electric power system arrangement of a generator, two motors, and a battery. Another search would require a text search for electric power system arrangement of a motor-generator, and a battery.  Yet another search would require a text search for electric power system arrangement of a motor-generator, gearbox and a battery.  Furthermore, another search would require a text search for electric power system arrangement of a motor-generator, two motors, and a battery.   
The requirement is still deemed proper and is therefore made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2022. 
Claim 17 is withdrawn. Claims 1-16 and 18-20 are examined.
Specification
The disclosure is objected to because of the following informalities:
Reference characters are missing from the specification and need to be added throughout the specification.  
For example, [0044], l. 5, “a switch SW” is believed to be in error for – a switch SW XX –, where the XX stands for a reference character numeral, such that it can be identified in the drawings.   
Appropriate correction is required.






Claim Objections
Claims 1-2, 6-8, 11, and 18 are objected to because of the following informalities:  
Regarding Claims 1-2:
The recitation “the engine core” (ll. 12-13 and l. 15 in claim 1; l. 3 in claim 2) is believed to be in error for – the gas turbine engine core –.
Regarding Claim 1:
The recitation “generate thrust” (ll. 14 & 17) is believed to be in error for – generate said thrust –.
Regarding Claim 2:
The recitation “the provision of energy” (l.2) is believed to be in error for – a provision of energy –.
Regarding Claim 6:
The recitation “the rotational speed” (l. 2) is believed to be in error for – a rotational speed –.
Regarding Claim 7:
The recitation “the fuel flow” (l. 2) is believed to be in error for – fuel flow –.
Regarding Claim 8:
The recitation “take-off” (l. 7) is believed to be in error for – the take-off –.
Regarding Claim 11:
The recitation “the geographical location of the aircraft the hybrid propulsion system being within a preset zone” (ll. 3-4) is believed to be in error for – the geographical location of the aircraft being within a preset zone –.
Regarding Claim 18:
The recitation “the gas turbine energy” (l. 7) is believed to be in error for – the gas turbine core –.
The recitation “the propulsion system” (l. 10) is believed to be in error for – the hybrid propulsion system –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts 10233768.
Regarding Claim 1, Watts teaches a hybrid propulsion system (seen in Fig. 1) for use with an aircraft (aircraft), the hybrid propulsion system comprising: 
a gas turbine engine core 11 including a compressor, a combustor, and a turbine (the core of the gas turbine engine 11 seen in Fig. 1); 
an electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) that includes an energy storage device 17, a generator 12 connected with the energy storage device 17, and a motor 22 connected with the energy storage device 17, the motor 22 configured to produce rotational energy in response to receiving electric energy from the energy storage device 17 (Col. 2, ll. 24-46; Fig. 1); 
at least one propulsor 23 configured to use energy received from at least one of the gas turbine engine core 11 and the electric power system (seen in Fig. 1) to generate thrust for propelling the aircraft (aircraft) (Col. 2, ll. 24-46; Fig. 1);  
and a controller 13, 14 configured to control provision of power (power) from the engine core 11 and the electric power system (seen in Fig. 1) to the at least one propulsor 23 to cause the at least one propulsor 23 to generate thrust having a force magnitude value and to adjust the provision of power from the engine core and the electric power system in response to the controller receiving a signal (implicit) so that the at least one propulsor 23 continues to generate thrust having the force magnitude value (Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1.  Watts teaches that ECU 14 houses signal hardware and software that receives and interprets signals from sensors.  ECU 14 communicates with PCM 13 that manages power.  Watts further teaches that as the load increases more power is required from the generator and the gas turbine. As the power increases, the gas turbine engine reaches max temperatures and once it is at max temperature, the controller 13, 14 take over and supplies power from the generator to maintain turbine engine at its operational point.  When controller uses power form the generator, then the rotational speed of the gas turbine and the flow of fuel to the gas turbine are reduced (implicit) in order to keep the engine at a safe operating temperature. This reads on the claim limitation above as the controller implicitly receives a signal regarding the temperatures so that it can provide additional power to maintain constant thrust.).
Regarding Claim 2, Watts teaches the invention as claimed and as discussed above for claim 1, and Watts further teaches 
the controller 13,14 controls the provision of energy by varying at least one of a rotational speed (implicit) of the engine core 11 and a fuel flow (limit the fuel flow) into the engine core while simultaneously varying the provision of power (regulate the power) from the electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) to the at least one propulsor 23 (Col. 1, ll. 45-61 and Col. 3, ll. 34-49; Fig. 1).
Regarding Claim 14, Watts teaches the invention as claimed and as discussed above for claim 1, and Watts further teaches 
the controller 13, 14 is configured to reduce fuel flow (limit the fuel flow) to the gas turbine engine core 11 to reduce an amount of heat generated (implicit) by the hybrid propulsion system in response to receiving the signal (implicit) (Col. 1, ll. 45-61, Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1.  Watts teaches that ECU 14 houses signal hardware and software that receives and interprets signals from sensors.  ECU 14 communicates with PCM 13 that manages power.  Watts further teaches that as the load increases more power is required from the generator and the gas turbine. As the power increases, the gas turbine engine reaches max temperatures and once it is at max temperature, the controller 13, 14 take over and supplies power from the generator to maintain turbine engine at its operational point.  When controller uses power form the generator, then the rotational speed of the gas turbine and the flow of fuel to the gas turbine are reduced (implicit) in order to keep the engine at a safe operating temperature.).
Regarding Claim 16, Watts teaches the invention as claimed and as discussed above for claim 1, and Watts further teaches 
the at least one propulsor 23 includes at least one of a turbofan coupled directly with the gas turbine engine core, a fan 23 located remote from the gas turbine engine core 11 (Fig. 1), and a propeller (Fig. 1).
Regarding Claim 18, Watts teaches a method of operating a hybrid propulsion system, comprising: 
providing a gas turbine engine core 11 including a compressor, a combustor, and a turbine (the core of the gas turbine engine 11 seen in Fig. 1); 
providing an energy storage device 17; providing at least one propulsor 23 configured to use energy received from at least one of the gas turbine 11 energy and the energy storage device 17 to generate thrust for propelling an aircraft (aircraft) (Col. 2, ll. 24-46; Fig. 1); 
and varying a provision of power (power) between the gas turbine engine core 11 and the energy storage device 17 to the propulsion system in response to a signal (implicit) so that the at least one propulsor 23 achieves a predetermined thrust level (Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1.  Watts teaches that ECU 14 houses signal hardware and software that receives and interprets signals from sensors.  ECU 14 communicates with PCM 13 that manages power.  Watts further teaches that as the load increases more power is required from the generator and the gas turbine. As the power increases, the gas turbine engine reaches max temperatures and once it is at max temperature, the controller 13, 14 take over and supplies power from the generator to maintain turbine engine at its operational point.  When controller uses power form the generator, then the rotational speed of the gas turbine and the flow of fuel to the gas turbine are reduced (implicit) in order to keep the engine at a safe operating temperature. This reads on the claim limitation above as the controller implicitly receives a signal regarding the temperatures so that it can provide additional power to maintain constant thrust.).
While Watts teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Regarding Claim 19, Watts teaches the method as claimed and as discussed above for claim 18, and Watts further teaches 
the step of varying comprises varying at least one of a rotational speed (implicit) of the gas turbine engine core 11 and a fuel flow (limit the fuel flow) into the gas turbine engine core 11 (Col. 1, ll. 45-61 and Col. 3, ll. 34-49; Fig. 1).
Regarding Claim 20, Watts teaches the method as claimed and as discussed above for claim 18, and Watts further teaches 
the signal (implicit) is provided by a sensor (sensors) to a controller 13, 14 and the controller 13, 14 is configured to perform the step of varying (Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watts and further in view of Joshi 2018/0229851. 
Regarding Claim 3, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts, does not teach the signal is generated in response to a manual input provided by a user of the hybrid propulsion system.
Joshi teaches a similar system and 
the signal (implicit) is generated in response to a manual input provided by a user (operator input) of the hybrid propulsion system 1000 ([0030-0031, 0035]; Fig. 1.  Joshi teaches that a controller 1014 can determine and distribute additional power from the motors to the engine based on operator input.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Joshi’s controller 1014 that generates a signal in response to a manual input provided by a user (operator input), in order to increase the torque created by the electric motor and decrease but not eliminate the torque generated by the gas turbine engine (Joshi; [0030], ll. 8-18).
Regarding Claim 11, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts, does not teach the controller is configured to detect a geographical location of the aircraft and the signal is generated in response to the geographical location of the aircraft the hybrid propulsion system being within a preset zone.
Joshi teaches 
the controller 1014 is configured to detect a geographical location (geographic location) of the aircraft 10 and the signal (implicit) is generated in response to the geographical location (geographic location) of the aircraft 10 the hybrid propulsion system (seen in Fig. 1) being within a preset zone (0030-0032]; Fig. 1.  Joshi teaches controller determining a location of the aircraft based on data from the sensors, and based on the location, generating a signal (implicitly) to adjust the power distribution to provide power supplemental power to the gas turbine engine from the electric motor to get the required power for takeoff).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Joshi’s controller 1014 that detects a geographical location (geographic location) of the aircraft 10 and generates the signal (implicit) in response to the geographical location (geographic location) of the aircraft 10 the hybrid propulsion system (seen in Fig. 1) being within a preset zone for the same reason as discussed in rejection of claim 3 above.
Regarding Claim 13, Watts in view of Joshi teaches the invention as claimed and as discussed above for claim 11.  However, Watts in view of Joshi, as discussed so far, does not teach the controller is configured to reduce a rotational speed of the gas turbine engine core to reduce noise generated by the hybrid propulsion system in response to receiving the signal.   
Joshi further teaches 
the controller 1014 is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving the signal (signals from sensor 1016) ([0024-25, 0030, 0037]; Fig. 1.  Joshi teaches signals received from sensor 1016 regarding the temperatures of the gas turbine engine.  This signal is used by the controller to reduce the speed of the gas turbine engine and provide supplemental power for thrust from the motor and by doing so reducing noise generated by the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Joshi with Joshi’s controller 1014 that is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving the signal (signals from sensor 1016), in order to operate the turbine engine at a lower speed to “reduce the gas temperatures inside the engine below the liquefaction point of particles” (Joshi; [0037], ll. 7-12).
Regarding Claim 15, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts, does not teach a sensor connected with the controller and configured to detect an exhaust temperature of the gas turbine engine core, wherein the controller is configured to generate the signal based on data received from the sensor to control a power 27163-299669/LWA1 2479-31-output of the gas turbine engine core to maintain the exhaust temperature at or below a predetermined level.  
Joshi teaches 
a sensor 1016 connected with the controller 1014 and configured to detect an exhaust temperature (exhaust temperature) of the gas turbine engine core 102, the controller 1014 is configured to generate the signal (implicit) based on data received from the sensor (signals from the sensor 1016) to control a power 27163-299669/LWA1 2479-31-output of the gas turbine engine core (decrease but not eliminate the torque created by the turbine engine 102) to maintain (reduce or prevent an increase) the exhaust temperature (temperatures associated with operation) at or below a predetermined level (threshold temperatures).  ([0006, 0033, 0036-0037, 0040, 0059]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Joshi’s controller 1014 and sensor 1016, the sensor 1016 being connected with the controller 1014 that is configured to detect an exhaust temperature (exhaust temperature) of the gas turbine engine core 102, and configured to generate the signal (implicit) based on data received from the sensor (signals from the sensor 1016) to control a power 27163-299669/LWA1 2479-31-output of the gas turbine engine core (decrease but not eliminate the torque created by the turbine engine 102) to maintain (reduce or prevent an increase) the exhaust temperature (temperatures associated with operation) at or below a predetermined level), for the same reason as discussed in rejection of claim 13 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, as applied to claim 1, and further in view of Rodriguez 2015/0159552. 
Regarding Claim 4, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts, does not teach the signal is generated in response to the controller detecting a threat to the aircraft.
Rodriguez teaches
the signal (signal) generated in response to the controller 318 detecting a threat (aggressive maneuvers) to the aircraft (aircraft) ([0016, 0018, and 0029-0031]; Figs. 1-3.  Rodriguez teaches that controller receives parameters from the sensors and uses it to determine the load demands, and distributes power supply to the gas turbine engine based on load demands such as during aggressive maneuvers.  Then controller generates a signal for distributing the power based on the load demand.  Examiner interprets the aggressive maneuvers as the aircraft responding to a threat, such as a missile avoidance maneuver, and therefore this reads on the claim.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Rodriguez’s controller 318 and sensors, in order to distribute electrical power to where it is required based on electrical demands and performance requirements     (Rodriguez; [0034]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watts, as applied to claim 1, and further in view of in view of Joshi and even further in view of Kippel 2018/0306112. 
Regarding Claim 5, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts does not teach a particle sensor connected with the controller and located at an inlet of the gas turbine engine core and wherein the signal is generated in response to the sensor detecting a number of particles suspended in air entering the inlet being greater than a predetermined threshold value.  
Joshi teaches 
a particle sensor 1016 connected with the controller 1014 and the signal is generated (generates signals to the controller) in response to the sensor 1016 detecting a number of particles (dust or particulates) suspended in air (air outside of aircraft) ([0030, 0034, 0036-0037, 0039]; Fig. 1.  Joshi teaches in [0034] that controller connected with a particulate sensor and signal is generated and sent to the controller, and in [0037, 0039] that the controller then generates a signal (implicitly) to reduce the torque of the gas turbine engine and provide additional power from the motor once the number of particulates has been detected by the sensor.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts and include Joshi’s controller 1014 and a particle sensor 1016 that generates a signal in response to the sensor 1016 detecting a number of particles (dust or particulates) suspended in air (air outside of aircraft), in order to operate the turbine engine “at a reduced output to prevent liquification of dust or particles in the turbine engine” (Joshi; [0039], ll. 9-11).
Watts in view of Joshi does not teach a particle sensor connected with the controller and located at an inlet of the gas turbine engine core and wherein the signal is generated in response to the sensor detecting a number of particles suspended in air entering the inlet being greater than a predetermined threshold value.
Kippel teaches 
a particle sensor 84 connected with the controller 104 and located at an inlet 12 of the gas turbine engine core 10 and the signal 112 is generated in response to the sensor 84 detecting a number of particles (dust or particulates) suspended in air 26 entering the inlet 12 being greater than a predetermined threshold value (implicit) ([0036, 0050]; Fig. 1. Kippel teaches that signal 112 is generated by the controller 104 once the controller determines the operating condition is the self-cleaning operating position. Examiner interprets the self-cleaning operating position determination as the predetermined threshold value that has to be exceeded in order for the controller to issue the signal.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Joshi with Kippel’s controller 104 and provide a particle sensor located at the inlet 12 of the gas turbine engine core 10, that generates a signal 112 in response to the sensor 84 detecting a number of particles (dust or particulates) suspended in air 26 entering the inlet 12 being greater than a predetermined threshold value, in order to prevent or minimize dust or particulates from entering the gas turbine engine (Kippel; [0049]).
Regarding Claim 6, Watts in view of Joshi and Kippel teaches the invention as claimed and as discussed above for claim 5.  However, Watts in view of Joshi and Kippel, as discussed so far, does not teach the controller reduces the rotational speed of the gas turbine engine core in response to receiving the signal to cause the number of particles entering the gas turbine engine core to be reduced.  
Joshi further teaches 
the controller 1014 reduces the rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) in response to receiving the signal (generates signals to the controller) to cause the number of particles entering the gas turbine engine core 102 to be reduced (implicit) ([0028, 0030-0031, 0034, 0036-0037, 0039]; Fig. 1.  Joshi teaches in [0034] that controller connected with a particulate sensor 1016 and signal is generated and sent to the controller, and in [0037, 0039] that the controller then generates a signal (implicitly) to reduce the torque of the gas turbine engine and provide additional power from the motor.  With the decrease in engine torque, the amount of airflow into the engine core is reduced and therefore the number of particles entering the gas turbine engine is reduced as well.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Joshi and Kippel with Joshi’s controller 1014 and a particle sensor 1016, that reduces the rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) in response to receiving the signal (generates signals to the controller) to cause the number of particles entering the gas turbine engine core to be reduced, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 7, Watts in view of Joshi and Kippel teaches the invention as claimed and as discussed above for claim 5, and Watts further teaches 
Engine control unit limits the fuel flow into the gas turbine engine to prevent extreme temperatures in the gas turbine engine and at the same time provides the power from the generator to the systems load, when a maximum temperature of the gas flow through the engine is reached (Col. 1, ll. 45-61).
Watts in view of Joshi and Kippel, as discussed so far, does not teach the controller reduces the fuel flow into the gas turbine engine core in response to receiving the signal to reduce a temperature of gases in the gas turbine engine core to lower the number of particles being glassified in the gas turbine engine core.   
Joshi teaches 
the controller 1014 reduces the fuel flow (reducing engine fuel flow) into the gas turbine engine core 102 in response to receiving the signal (signals form the sensor 1016) to reduce a temperature of gases (reduce the operating temperature) in the gas turbine engine core 102 to lower the number of particles being glassified (reducing risk of dust liquifying and … prevent liquification of dust or particles) in the gas turbine engine core 102 ([0024-0025;  0030, 0033, 0036-0037, 0040]; Fig. 1. Joshi teaches reducing temperature of gases in the gas turbine by reducing the torque of the gas turbine engine and providing additional power from the motor to maintain the same power for takeoff.  By reducing the gas turbine engines torque, the fuel flow is reduced into the engine and the temperatures is also reduced which lowers the amount of dust particles being liquified inside the gas turbine engine, since the airflow is reduced due to the reduction of gas turbine engine torque.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Watts in view of Joshi and Kippel, with Joshi’s controller 1014 that reduces the fuel flow (reducing engine fuel flow) into the gas turbine engine core in response to receiving the signal (signals form the sensor 1016) to reduce a temperature of gases (reduce the operating temperature) in the gas turbine engine core 102 to lower the number of particles being glassified, for the same reason as discussed in rejection of claim 5 above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, as applied to claim 1, and further in view of Joshi and even further in view of Bourne 2017/0089261.
Regarding Claim 8, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts, does not teach the controller is configured to limit at least one of a rotational speed of the gas turbine engine core and a fuel flow into the gas turbine engine core during take-off of the aircraft, and then to increase the at least one of a rotational speed of the gas turbine engine core and fuel flow into the gas turbine engine core during at least one of climb and cruise of the aircraft to reduce a number of particles suspended in airflow entering the gas turbine engine core during take-off.  
Joshi teaches
the controller 1014 is configured to limit at least one of a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) and a fuel flow (reducing engine fuel flow) into the gas turbine engine core 102 during take-off (takeoff) of the aircraft 10 to reduce a number of particles (reducing risk of dust liquifying and … prevent liquification of dust or particles) suspended in airflow (air outside of aircraft) entering the gas turbine engine core 102 during take-off (takeoff) ([0024-0025, 0028, 0030-0031, 0033, 0034, 0036-0037, 0039-0040]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Joshi’s controller 1014 that limits at least one of a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) and a fuel flow (reducing engine fuel flow) into the gas turbine engine core 102 during take-off (takeoff) of the aircraft 10 to reduce a number of particles (reducing risk of dust liquifying and … prevent liquification of dust or particles) suspended in airflow (air outside of aircraft) entering the gas turbine engine core 102 during take-off (takeoff), for the same reason as discussed in rejection of claim 5 above.
Watts in view of Joshi does not teach increase the at least one of a rotational speed of the gas turbine engine core and fuel flow into the gas turbine engine core during at least one of climb and cruise of the aircraft.
Bourne teaches similar system 100, control system 140
to increase the at least one of a rotational speed (torque increase) of the gas turbine engine core 110 and fuel flow into the gas turbine engine core 110 during at least one of climb and cruise (transient condition) of the aircraft (aircraft) ([0029-0031]; Figs. 1-2.  Bourne teaches that as the aircraft is approaching a transient condition, an adjustment of engine speed is needed and increase in engine torque is anticipated, the controller 140 increases torque to meet the demanded torque.  Transient condition is interpreted as a climb or cruise.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Joshi with Bourne’s controller 140 increases the at least one of a rotational speed (torque increase) of the gas turbine engine core 110 and fuel flow into the gas turbine engine core 110 during at least one of climb and cruise (transient condition) of the aircraft (aircraft), in order to provide the required torque during the transient condition (Bourne; [0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, as applied to claim 1, and further in view of in view of Joshi and even further in view of Miosi 2018/0319509. 
Regarding Claim 9, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts does not teach the signal is generated in response to a noise level generated by the hybrid propulsion system being above a predetermined noise threshold.  
Joshi teaches 
the controller 1014 is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving the signal (signals from sensor 1016) ([0024-25, 0030, 0037]; Fig. 1.  Joshi teaches signals received from sensor 1016 regarding the temperatures of the gas turbine engine.  This signal is used by the controller to reduce the speed of the gas turbine engine and provide supplemental power for thrust from the motor and by doing so reducing noise generated by the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Joshi’s controller 1014 that is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving the signal (signals from sensor 1016), in order to operate the turbine engine at a lower speed to “reduce the gas temperatures inside the engine below the liquefaction point of particles” (Joshi; [0037], ll. 7-12).
Watts in view of Joshi does not teach the signal is generated in response to a noise level generated by the hybrid propulsion system being above a predetermined noise threshold.
Miosi teaches a gas turbine engine 10 comprising a controller 92 and a vibration sensor 90 that detects and measures vibrations and vibration levels. The sensor 92 sends a signal to the controller 92, and the controller 92 performs and executes a set of instructions or operations based on the data ([0032-0034]; Fig. 1.  Miosi teaches that a signal (implicitly) is generated in response to the noise level sensed by the vibration sensor 90 when the level is above the predetermined noise threshold (implicit), so that the controller can generate a signal to perform operations.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Joshi with Miosi’s controller 92 and a vibration sensor 90 that generates a signal in response to a noise level generated being above a predetermined noise threshold, as taught by Miosi, in order to execute operations in response to the vibration signals (Miosi; [0033], ll. 6-16).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, as applied to claim 1, and further in view of Bourne.
Regarding Claim 10, Watts teaches the invention as claimed and as discussed above for claim 1.  However, Watts, does not teach the signal is generated in response to an altitude of the aircraft being less than a predetermined altitude limit.
Bourne teaches 
the signal (implicit) is generated in response to an altitude (altitude) of the aircraft (aircraft) being less than a predetermined altitude limit (implicit) ([0029-0031]; Figs. 1-2.  Bourne teaches that the control system 140 receives data from sensors that detect an altitude and then the controller 140 determines if the aircraft is approaching a transient condition that requires an increase of speed for the gas turbine engine. Then, the controller 140 increases torque to meet the demanded torque.  Therefore, the controller generates a signal in response to an altitude of the aircraft being less than a predetermined altitude limit, as claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts and include Bourne’s controller 140 that generates a signal (implicit) in response to an altitude (altitude) of the aircraft (aircraft) being less than a predetermined altitude limit (implicit), for the same reason as discussed in rejection of claim 8 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Joshi, as applied to claim 11, and further in view of Knapp 2016/0236790.	
Regarding Claim 12, Watts in view of Joshi teaches the invention as claimed and as discussed above for claim 11.  However, Watts in view of Joshi, does not teach the preset zone is associated with a predetermined airport location.   
Knapp teaches a hybrid-electric aircraft 318 that uses electronics and communications platform 312 that provides an airport location to the aircraft, so that determination energy needs, recharge and refuel services at the destination airport can be made ([0049; 0110-0112], Figs. 1 & 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Joshi and include Knapp’s system that has communications platform 312 providing an airport location to the aircraft, in order to determine the required energy needs at the airport (Knapp; [0112], ll. 15-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741